Title: Enclosure: George Sullivan’s Recommendation of Charles Artzt, 25 May 1811
From: Sullivan, George,Artzt, Charles
To: 


            The undersigned hereby certifies, that the bearer, Mr: Charles Artzt, was engaged by an eminent mechanicien at Paris, to come out to America, for the purpose of constructing here several Machines of his invention; That Mr: Artzt has been employed for more than a year and a half, in constructing machinery, for carding and opening wool, and other machinery, for other purposes; That he has constructed, a carding machine some opening machinery, a card=pricking machine, and a machine for cutting the teeth of wheels obliquely (helical); that these are in no respect inferior to the original machines of the inventor, but the spining machine proving defective in principle, Mr: Artzts employers, with his advice and consent, have discontinued the fabrication of these machines; and cheerfully, give this testimony of his good moral caracter character and respectability.
            His talents as a mecanicien and his abilities as a workman, will better appear from his labours, than from any thing that can be superadded by the subscriber
            
              George
              Sullivan
            
              Boston
              25 May 1811.
          